Citation Nr: 0406046	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  00-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for burn scars of the 
face and hands.

3.  Entitlement to service connection for head injury 
residuals.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased disability rating for 
service-connected scars of the right knee and thigh, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from June 1943 to January 
1946.  He served in the European Theater of Operations and 
was awarded three Bronze Stars and the Purple Heart Medal 
with one Oak Leaf Cluster.

In a May 1990 rating decision, the Department of Veterans 
Affairs (VA) Regional Office St. Louis, Missouri (the RO) 
granted the veteran's claim of entitlement to service 
connection for shell fragment wound scars of the right knee 
and thigh.  A noncompensable disability rating was assigned.  
The RO denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran was 
informed of that decision by letter from the RO dated May 14, 
1990.  He did not perfect an appeal as to that decision.   In 
November 1990, the RO reviewed the hearing loss claim and 
determined that no change was warranted as to its previous 
denial.  The veteran was notified of that decision by letter 
from the RO dated November 28, 1990.  He did not perfect an 
appeal.

In June 1999, the veteran filed a claim of entitlement to 
service connection for PTSD, burn scars of the face and 
hands, and head injury residuals; and for a compensable 
evaluation for his service-connected scars of the right knee 
and thigh, which at that time were still rated as 
noncompensably disabling.  He also requested that his 
previously denied claim of entitlement to service connection 
for bilateral hearing loss be reopened.  

In the February 2000 rating decision which has been appealed, 
the RO granted an increased disability rating, 10 percent, 
for the veteran's service-connected scars of the right knee 
and thigh.  The RO denied the remainder of the veteran's 
claims.  


FINDINGS OF FACT

1.  The presence of PTSD is not  medically demonstrated.

2.  Scars to the face and hands attributable to an in-service 
injury are not shown.

3.  Residuals of a head injury are not shown.

4.  In an unappealed November 1990 rating decision, the RO 
confirmed and continued a previously denied claim of 
entitlement to service connection for bilateral hearing loss. 

5.  The evidence associated with the claims file subsequent 
to the RO's November 1990 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for bilateral hearing loss.

6.  The veteran's right knee and thigh scars are manifested 
by tenderness of the right knee scar as well as mild tissue 
loss and atrophy below both the right knee and thigh scars.  
Significant functional loss is not medically demonstrated.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).

2.  Burn scars of the face and hands were not incurred as a 
result of the veteran's military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Head injury residuals were not incurred as a result of 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  The RO's November 1990 decision confirming and continuing 
a prior denial of service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

5.  Since the November 1990 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for bilateral hearing loss 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).

6.  The criteria for an increased rating for service-
connected scars of the right knee and thigh are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes  7804, 7805 (2001); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, burn scars of the face and hands and head injury 
residuals.  He is also seeking to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
which was most recently denied by the RO in November 1990.  
In addition, he is seeking an increased disability rating for 
his service-connected scars of the right knee and thigh, 
which are currently rated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

With respect to this appeal, the provisions of the VCAA and 
the implementing regulations are fully applicable to the 
three service connection claims in this case as well as the 
claim for an increased disability rating.  However, the 
standard of review and the duty to assist do not apply to the 
bilateral hearing loss claim unless it is reopened.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's February 
2000 decision, by the May 2000 statement of the case (SOC), 
and by a supplemental statement of the case (SSOC) dated in 
September 2003, of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter sent to the veteran in May 2003 
specifically referenced the VCAA and informed the veteran of 
the evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
reviewed by the RO in September 2003 (as reflected by the 
SSOC issued in that month), prior to the expiration of the 
one-year period following the May 2003 notification of the 
veteran of the evidence necessary to substantiate his claim, 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit 
the Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist

The Board will discuss the statutory duty to assist below 
within the context of its analyses of the claims on appeal.

The Board additionally concludes that general due process 
concerns have been satisfied.  See 38 C.F.R. § 3.303 (2003).  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated on his May 2000 Form 9 that 
he did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision finds that the development 
of these claims has been consistent with the provisions of 
the VCAA.  Under these circumstances, the Board can identify 
no further development that would avail the veteran or aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   



Service connection claims

The veteran is seeking entitlement to service connection for 
PTSD, burn scars of the face and hands and head injury 
residuals.  He reports that these claimed disabilities are 
the residuals of World War II combat.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board notes that VA examinations have been conducted in 
this case with regard to the veteran's claims of entitlement 
to service connection for PTSD and burn scars to the face and 
hands.  The veteran was not accorded an examination by VA 
with regard to his claim of entitlement to service connection 
for head injury residuals.  With respect to the issue of 
entitlement to service connection for head injury residuals, 
the Board finds that, in the absence of evidence of a current 
disability, such examination and opinion is not "necessary."  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 USCA § 
5103A(a)(2).

In short, the Board finds that, with respect to these claims,  
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  VA treatment 
records were obtained, and the veteran submitted a statement 
from a private physician in October 2001.  There is no 
indication that there exists any evidence that has a bearing 
on this case that has not been obtained.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2002).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans. 
See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in 
Caluza emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability- compensation claims" by allowing lay 
or other evidence to prove incurrence of a condition by 
combat. 

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See also Gregory v. Brown, 8 Vet. App. 563, 
567 (1996). 

Additional law and regulations will be set forth where 
appropriate below.



1.  Service connection for PTSD

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Factual Background

The veteran's service medical records do not reflect that he 
was accorded treatment for any mental problems, or that any 
such problems were identified during service.  The report of 
his separation medical examination, dated in January 1946, 
indicates a normal psychiatric diagnosis.  

As alluded to by the Board in the Introduction, official 
records indicate that the veteran is a combat veteran.   His 
service medical records, to include the report of the 
separation medical examination, show that he incurred several 
combat injuries during service, which were specifically 
identified on separation as a shrapnel wound of the right 
knee; second degree burns of the face, hands, and eyes; 
shrapnel wound, right thigh; and shrapnel wound of the chest 
and neck.  

Recent medical evidence indicates the presence of a mental 
disability.  The report of an August 1999 VA examination 
notes diagnoses to include major depression with obsessive 
features.  An October 2001 VA treatment report indicates an 
assessment of PTSD, chronic, with depression.  A November 
2001 private medical record notes diagnoses to include 
dementia and depression.  

The veteran was accorded a VA psychiatric examination in 
August 2003 that was specifically scheduled to ascertain 
whether PTSD was present.  The report of that examination 
notes that, while the veteran had a history of combat 
experience, nightmares of that experience, and some 
heightened startle response, "he does not meet the current 
full DSM-IV criteria of post-traumatic stress disorder."  
The examiner explained that the veteran showed no particular 
avoidance behavior and was able to discuss his combat 
experiences matter-of-factly, without any distress or sense 
of intrusiveness.  He also did not show any avoidance 
behavior.  The report indicates various diagnoses, but does 
not include PTSD among those diagnoses.

Analysis

With regard to the criteria for service connection for PTSD 
established in Hickson and 38 C.F.R. § 3.304(f), there is 
evidence of combat and of in-service events that could be 
characterized as stressor events.  However, a preponderance 
of the evidence indicates that the claimed disability, PTSD, 
is not present.  Although one VA medical record, in October 
200, references PTSD, this is the only such report of record.  
Moreover, it is not made clear why a diagnosis of PTSD was 
entertained.  The other assessments of record point to other 
diagnoses.  Significantly, in the Board's estimation, the VA 
examination conducted in August 2003 clearly shows that the 
manifestation of PTSD was considered and rejected.  Because 
that examination was for the specific purpose of establishing 
or ruling out PTSD, and because the examination report 
appears to be thorough and well thought out, the Board places 
great weight of  probative value upon it.   

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer, 9 Vet. App. 425; 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In this instance, the Board is assigning greater weight to 
the report of the August 2003 VA examination than the October 
2001 treatment record.  The VA examination was not only 
conducted more recently, but also was more comprehensive than 
the October 2001 outpatient treatment, and encompassed a 
review of the medical records contained in the veteran's 
file.  It also appears to be congruent with the other 
assessments of record, none of which refer to PTSD, with the 
exception of the October 2001 treatment record.

With regard to Hickson element (3), the absence of a current 
disability renders any consideration of a medical nexus to 
service immaterial.  

The Board therefore finds that a preponderance of the 
evidence is against a showing that PTSD resulted from a 
disease or injury incurred in active service.  The veteran's 
claim of entitlement to service connection for PTSD is 
denied.

2.  Service connection for burn scars of the face and hands

Factual background

Service medical records dated in April 1945 show that the 
veteran incurred blast burns of the face and eyes due to 
enemy combat.  The burns were cleaned and debrided, with 
pressure dressing applied.  The report of his separation 
medical examination, dated in January 1946, shows that burns 
of the face, hands, and eyes were incurred during service, 
and noted that there was a mild superficial burn scar on each 
hand, and a minute wound of the left neck.  

The report of an August 1999 VA examination shows that the 
examiner noted that there were multiple small scars over the 
face, evident only when standing no more than two or three 
inches away; from two feet away there was no evidence of 
facial scarring.  With regard to the hands, there was no 
evidence on examination of scarring on the hands that could 
be ascertained.  The examiner in particular noted that there 
were no scars large enough to measure on either the face or 
the hands.

Analysis

Hickson element (2), the in-service incurrence of a disease 
or injury, is satisfied, not only through the application of 
the combat presumption but in the form of the service medical 
records, which document burns of the face and hands.

The veteran's claim fails, however, with regard to Hickson 
element (1), medical evidence of a current disability.  The 
VA 1999 examiner did not identify on examination any 
discernable scars of the face or hands.  It must also be 
noted in that connection that, while there were minute facial 
scars evident, neither this report nor any other medical 
evidence shows that these problems were caused by burns.

In addition, Hickson element (3), medical nexus, is not 
satisfied.  The medical evidence is devoid of findings that 
the any problem with the veteran's face is the product of, or 
is otherwise related to, any in-service incident or injury, 
to include the facial and hand burns suffered by the veteran 
in April 1945.

In brief, the evidence with regard to the veteran's claim of 
entitlement to service connection for burn scars of the face 
and hands, while demonstrating the in-service incurrence of 
such burns, fails to show that any scars caused by such burns 
are currently manifested, or that any current facial or skin 
problems are medically related to those in-service injuries.  
The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for burn scars of the face and hands.

3.  Service connection for head injury residuals

Factual Background

The veteran's service medical records do not demonstrate that 
he incurred an injury to his head, or that any complaints he 
had during service were deemed attributable to any such 
injury. The report of the separation medical examination, 
dated in January 1946, does not show any head injury or 
residuals of a head injury; the veteran was again found 
clinically normal in all pertinent areas.  

The post-service medical evidence does not reflect the 
presence of any disability that has been identified as the 
residual of a head injury.  The report of a December 1989 VA 
general medical examination, and the reports of special VA 
examinations conducted in August 1999 and August 2003, do not 
show that any disability deemed to be the product of a head 
injury was manifested, nor do they show that the veteran 
furnished a history of having incurred a head injury while in 
service.  

Analysis

Although there is no evidence of an in-service head injury, 
the Board believes that the combat presumptions contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) apply.  
Hickson element (2) is therefore presumptively satisfied. 

However, there is no showing of a current medical disability 
which can be considered to be a residual of a head injury.  
Hickson element (2) is therefore not satisfied.  It follows 
that element (3), medical nexus is not, and cannot be, met.

The board observes in passing that, as noted above in 
connection with the firs issue on appeal, there is evidence 
of a current psychiatric disability, to include dementia.
However, nowhere in the record is it indicated or even 
suggested that this is the result of a head injury.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for head injury residuals.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

The veteran ultimately seeks entitlement to service 
connection for bilateral hearing loss.  As was described in 
the Introduction above, the claim was twice denied by the RO 
in 1990.  The RO first denied this claim in May 1990, without 
reference to the veteran's service medical records.  In 
November 1990, following review of the service medical 
records, the RO again denied the claim on the basis that the 
condition claimed was not shown in the service medical 
records.  The veteran was notified of each denial; he did not 
appeal.  Implicit in the veteran's presentation is the 
contention that new and material evidence has been presented 
which is sufficient to reopen his claim.

Pertinent Law and Regulations

The law and regulations generally pertaining to service 
connection have been stated above and will not be repeated.

Service connection - hearing loss

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2003).  
Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Id.

Finality/new and material evidence

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim.  See Elkins, 12 Vet. App. at 218-19.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in June 1999.  Therefore, the earlier version of the law, 
stated in the paragraph immediately following, is applicable 
in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Analysis

Evidence of record in November 1990

The last final decision denying the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was in November 1990.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  At the time of that rating action, the evidence 
then of record established that the veteran had a currently 
diagnosed hearing loss (Hickson element (1).  With respect to 
the second Hickson element, however, the record did not 
demonstrate the manifestation of hearing impairment during 
service.  The report of his separation medical examination 
shows that hearing for each ear was evaluated as 15/15.  With 
respect to the third Hickson element, the medical record at 
the time of the November 1990 rating decision did not contain 
competent medical evidence purporting to show a relationship 
between the veteran's military service or any in-service 
incident and the hearing loss disability.

Evidence received since November 1990

Evidence added to the record since November 1990 includes the 
report of an August 2003 VA audiological examination, which 
included pure tone test results which revealed a mild hearing 
loss at 1000 Hertz, sloping to a severe hearing loss 
bilaterally.

It was noted that the veteran alleged that he first noticed 
difficulty with hearing while he was in the service 
"approximately around '42-'43."  The examiner also noted 
that the veteran had served as a tank gunner, during which 
time he had been exposed to small arms and tank engine noise, 
without recourse to hearing protection.   The examiner 
concluded, based on review of the veteran's claims file, that 
the veteran's service medical records revealed a normal 
whisper test upon entry into the service and a normal whisper 
test upon separation, and that, therefore, the veteran's 
current hearing loss was not as least as likely as not 
related to military service.

To the extent that the August 2003 VA examination report 
reflects the presence of bilateral hearing loss, it must be 
noted that such information had been of record at the time 
the RO denied the veteran's claim in November 1990.  Such 
evidence, accordingly, is cumulative and redundant of 
evidence already of record and is therefore not new and 
material.  Medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994)  

There is no medical evidence establishing a nexus between the 
veteran's current bilateral hearing loss and his service.  
This is crucial to the outcome of the veteran's claim; see 
Libertine, supra.  Indeed, the only medical evidence to 
address the question of medical nexus, the report of the 
August 2003 VA examination, specifically shows that the 
possibility of such a nexus was considered and rejected.  
While this finding is new, in that a medical rejection of a 
nexus had not previously been associated with the claims 
file, it is not material, in that it does not go towards 
demonstrating that there is such a nexus.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

The August 2003 VA examination report also references 
contentions by the veteran as to the etiology of his 
bilateral hearing loss, whereby he attributes his hearing 
loss to inservice noise exposure.  In essence, this consists 
of reiterations of previously- expressed sentiments of the 
veteran.  See the report of a December 1989 VA examination.  
As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

It is well established, moreover, that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  A layperson without demonstrated medical training, 
such as the veteran in this case, is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. § 5108."  The veteran's statements are therefore 
not material.

In short, the veteran has not submitted competent medical 
evidence which serves to link his hearing loss to his 
service.  In the absence of such evidence, his claim may not 
be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) 
[a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability].

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the November 1990 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156 (2000).  
Accordingly, new and material evidence has not been received 
and the claim for entitlement to service connection for 
bilateral hearing loss is not reopened.  The benefit sought 
on appeal remains denied.

Additional comments

As explained above, because the claim has not been reopened, 
the VA's statutory duty to assist does not attach.

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

5.  Entitlement to an increased disability rating for 
service-connected scars of the right knee and thigh, 
currently evaluated as 10 percent disabling

The veteran is also seeking entitlement to an increased 
disability rating for his service-connected scars of the 
right knee and thigh, which are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003).  

The Board initially observes that the RO, in a supplemental 
statement of the case issued in September 2003, indicated 
that a noncompensable (zero percent) disability evaluation 
had been assigned.  This error was solely administrative in 
nature, carries no weight and is harmless.
  
Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Karnas considerations

As described in the Introduction, the veteran's claim dates 
from June 1999, with an increased rating subsequently granted 
as of that date.  During the pendency of the veteran's claim, 
VA issued revised regulations amending the portion of the 
rating schedule dealing with scars.  See 67 Fed. Reg. 49,590 
(July 31, 2002) [codified as amended at 38 C.F.R. § 4.118].

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Revised statutory or regulatory provisions may 
not be applied to any time period before the effective date 
of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2003); VAOPGCPREC. 3-2000 (April 10, 2000).  The Board 
additionally notes that although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

Prior to August 30, 2002, the VA Schedule for Rating 
Disabilities provided for a 10 percent disability rating for 
scars that were superficial, and which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under Diagnostic Code 7805, 
scars were rated on limitation of function of the part 
affected.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other 
impairment of], the following levels of disability are 
included: 30 % severe; 20 % moderate;
10% slight.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2001).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg. Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002). 

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and 
noncompensable at 5 degrees. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  See also 38 C.F.R. § 4.71, 
Plate II, which reflects that normal flexion and extension of 
a knee is from 0 to 140 degrees.

As of August 30, 2002, Diagnostic Code 7804 provided for a 10 
percent disability rating for scars that were superficial and 
painful on examination, as opposed to objective 
demonstration.  Diagnostic Code 7805 was unchanged by the 
revision.  

In brief, while the criteria with reference to scars were 
revised effective as of August 30, 2002, the changes 
pertinent to the disability rating criteria applicable in 
this case were not substantive, and there is no advantage to 
selecting one set of criteria over the other.  

Analysis

Duty to assist

As previously noted, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development of his claim has been fulfilled.

The requirement of the VCAA that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim has been satisfied with regard to 
the veteran's claim for an increased disability rating for 
his service-connected scars of the right knee and thigh.  
These requirements have been discussed in detail above.  The 
Board notes that the veteran was accorded a medical 
examination in August 1999 that set forth the nature and 
severity of the veteran's right knee and thigh scars, and 
discussed the degree of impairment resulting therefrom.  
While this examination was conducted prior to the change in 
the applicable diagnostic criteria, such change was not 
substantive in nature, and examination is not required under 
the new criteria which became effective on August 30, 2002.  
In addition, the veteran has not indicated that additional 
medical records are available, and to the contrary has 
specifically advised VA that has not received any further 
medical treatment.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).
 
The veteran's scars of the right knee and thigh are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2003).  Diagnostic Code 7804 is deemed 
by the Board to be the most appropriate, primarily because it 
pertains specifically to superficial scars that are tender 
and painful, which appears to be the case here.  

As previously noted, 10 percent is the maximum disability 
rating that can be assigned under Diagnostic Code 7804, 
either prior to or after August 30, 2002.  
Under Diagnostic Code 7805, a rating greater than 10 percent 
can conceivably be assigned, inasmuch as that diagnostic code 
directs VA to rate on limitation of function of the affected 
body part.  In fairness to the veteran, the Board accordingly 
will consider the veteran's claim for an increased disability 
rating under both Diagnostic Code 7804 and Diagnostic Code 
7805.

Schedular rating

The report of the most recent examination of the veteran, 
which was that conducted by VA in August 1999, notes that 
there was a 1.5 x 1.7 scar just lateral to the right patellar 
tendon distal to the patella, and a 1.5 scar over the right 
medial thigh, distal aspect.  Both of these scars were 
hypopigmented and noticed from two feet away.  The examiner 
noted that there was possible mild tissue loss and atrophy 
below both scars.  There was no gross atrophy.  There was no 
tenderness associated with the thigh wound, but there was 
some tenderness over the right knee scar.  

The veteran was able to extend the knee fully to 0 (zero) 
degrees and flex the knee to 100 degrees.  There was no 
obvious muscle strength affected by the right leg, and there 
were no adhesions or muscle herniation.  There was some right 
knee crepitus, but no instability.  

As discussed above, 10 percent is the maximum rating under 
Diagnostic Code 7804.  A higher disability rating could 
conceivably be assigned under Diagnostic Code 7805 if 
impairment of the right knee and thigh is demonstrated.  The 
August 1999 VA examination report indicates that there was 
mild tissue loss and atrophy below the knee and right thighs.  
The report, however, does not reflect that any impairment of 
the right thigh was discerned.  

Some right knee impairment was shown, although the report 
does not specify whether such impairment was due to the 
service-connected scar.  The Board will assume, for the 
purpose of this discussion, that the scar on the right knee 
was productive of the right knee impairment shown on 
examination.  However, the level of impairment demonstrated 
would be no more than slight in degree, and assignable of no 
more than a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, under which knee impairment is 
evaluated for VA rating purposes.  There is no laxity, 
subluxation or the like which would enable the Board to 
characterized the disability as moderate.

Moreover, there is no basis for the assignment of a 
disability rating in excess of the currently assigned 10 
percent under either Diagnostic Code 6260 or 5261.  Extension 
of the knee was fully and flexion was to 100 degrees.  
Indeed, these findings would be productive of a 
noncompensable rating under either diagnostic code.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected scars of the right knee and 
thigh.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for PTSD is denied.

Service connection for burn scars to the face and hands is 
denied.

Service connection for head injury residuals is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral hearing 
loss is not reopened.

An increased disability rating for service-connected scars of 
the right knee and thigh is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



